Citation Nr: 1812847	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-58 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the December 1993 rating decision, which granted a 30 percent rating for  schizophrenia, paranoid type, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles.


FINDING OF FACT

In November 2017, the Veteran notified the Board of his intention to withdraw his appeal regarding clear and unmistakable error in the December 1993 rating decision, which assigned a 30 percent rating for schizophrenia, paranoid type.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding CUE in the December 1993 rating decision, which assigned a 30 percent rating for schizophrenia, paranoid type, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

In the present case, in a November 2017 statement, the Veteran requested to withdraw the claim of CUE in the December 1993 rating decision, which assigned a 30 percent rating  for schizophrenia, paranoid type.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue and it must be dismissed.




ORDER

The appeal is dismissed.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


